



COURT OF APPEAL FOR ONTARIO

CITATION: Estrada v. Estrada, 2016 ONCA 697

DATE: 20160922

DOCKET: C60152

Weiler, Blair and van Rensburg JJ.A.

BETWEEN

Julia Estrada

Applicant (Appellant)

and

Pedro Estrada

Respondent (Respondent in Appeal)

Julia Estrada, acting in person

Mathew Fordjour, for the respondent

Heard and released orally: September 19, 2016

On appeal from the judgment of Justice Gordon D. Lemon of
    the Superior Court of Justice, dated January 5, 2015.

ENDORSEMENT

[1]

The only issue in this appeal is whether the trial judge erred in
    refusing an adjournment of a trial that resulted in a final judgment in family
    law proceedings.

[2]

Whether or not to grant an adjournment is a matter for judicial
    discretion. The scope for appellate review is limited to whether the discretion
    is exercised judicially on proper principles, after considering all relevant
    factors:
Khimji v. Dhanani
, [2004] 69 O.R. (3d) 790 (C.A.), at para.
    20, per Laskin J.A. in dissent, but not on this point.

[3]

We see no error in principle in the judges exercise of discretion in
    this case. The appellants motion for an adjournment before the trial was
    dismissed by Baltman J., who noted that the trial would proceed, subject to the
    discretion of the trial judge.

[4]

On appeal, the appellant submits that she suffered prejudice from her
    inability to prepare when the trial judge refused her request for an
    adjournment at the outset of trial. It is clear that the trial judge turned his
    mind to this very issue when he asked whether the appellant was ready for
    trial. In his reasons for judgment, at para. 5, supported by the transcript,
    the trial judge confirmed with the appellant that she was prepared to proceed.
    Further, he found that, after the trial got under way, she was articulate and
    well-prepared.

[5]

During her cross-examination by the respondents counsel, a second
    request for an adjournment was made. The conditions under which the request was
    made led the trial judge to reject the request. The trial judge referred, again
    at para. 5 of his reasons, to the appellant citing medical reasons for her
    adjournment request. Absent medical documentation, the trial judge did not
    accept that the appellant had an illness that prevented her from continuing the
    trial. The trial judges decision not to grant an adjournment is entitled to
    deference.

[6]

We reach this decision having been referred to the fresh evidence of the
    appellant.

[7]

The appeal is therefore dismissed.

[8]

Costs of the appeal allowed to the respondent fixed in the amount of
    $3,000, all inclusive.

K.M. Weiler J.A.

R.A. Blair J.A.

K. van Rensburg J.A.


